Citation Nr: 1243636	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to special monthly compensation (SMC) for loss of use of both feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to August 1944. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2006 and March 2008 rating decisions of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

Although he was scheduled for a Board hearing, the Veteran, through his representative, withdrew his hearing request in June 2010.  See 38 C.F.R. § 20.704 (2012).  

In August 2010 and again in January 2011, the Board remanded the above issues for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The January 2011 remand also listed as issues on appeal claims of service connection for a left hip disability and a left leg disability as well as a claim for automobile and adaptive equipment or for adaptive equipment only and a claim for special home adaptation grant.  However, in a post-remand rating decision dated in June 2012 or September 2012, the RO granted these claims.  As the Veteran's representative acknowledges in December 2012 written argument, these issues are therefore no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

In December 2012 written argument, the Veteran's representative asserts that the Veteran's back disability warrants a 20 percent rating and that the claim has been pending since the March 2011 VA examination.  This issue is referred to the RO for appropriate action.

The claim for service connection for a right leg disability and the claim for SMC for loss of use of both feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a September 2012 rating decision, the RO granted the Veteran's claim for specially adapted housing. 


CONCLUSION OF LAW

The claim for a special home adaptation grant is denied as moot.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Controlling laws provide that a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  

Here, the RO granted the Veteran entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) in a September 2012 rating decision.  Therefore, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b).  See Sabonis, supra.  Accordingly, the special home adaptation claim must be denied as moot.


ORDER

The claim of entitlement to special home adaptation grant is denied as moot.


REMAND

As to the claim of service connection for a right leg disability, the claim was remanded in January 2011 to obtain a medical opinion as to whether the Veteran has any distinct right leg disability and, if so, whether the disability is at least as likely as not related to service or to his service-connected back disability and/or epilepsy. 

While post-remand the Veteran was provided with a VA examination in March 2011, the Board does not find the examination adequate.  The Board has reached this conclusion because, while the examiner diagnosed the Veteran with right hip and right knee degenerative joint disease, he did not provide opinions as to whether either of his diagnosed right leg disabilities were caused by his military service or had continued since service; whether his service connected epilepsy aggravated either of his diagnosed right leg disabilities; or whether his service connected low back disability aggravated either of his diagnosed right leg disabilities.  Therefore, the Board finds that a remand to obtain an addendum to the March 2011 VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when service-connected disability has aggravated a non-service-connected disorder). 

As to the claim for SMC for loss of use of both feet, the Board finds that if the above examiner finds a relationship between any of the Veteran's diagnosed right leg disabilities and his military service and/or an already service connected disability, a medical opinion should also be obtained to ascertain if he meets the medical criteria for SMC for loss of use of both feet.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that while the appeal was in remand status the RO/AMC did not list the claim for SMC for loss of use of both feet in the September 2012 supplemental statement of the case (SSOC) despite its extensive post-remand development which included obtaining  additional pertinent medical records as to this claim.  Therefore, after undertaking the above development, the RO/AMC must issue a SSOC that addresses this issue.  See 38 C.F.R. § 19.31 (2012) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Given the nature of the Veteran's disabilities, it is likely that he receives ongoing treatment.  However, the most recent VA treatment records from the Syracuse VA Medical Center are current only as of January 2011.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-January 2011 treatment records from the Syracuse VA Medical Center.  All actions to obtain the requested record should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, obtain an addendum to the March 2011 VA examination by the same examiner if available or by another doctor if he is not available.  The claims folder should be made available and reviewed by the examiner.  The Veteran should be afforded another examination only if it is required to provide answers to the below questions.  After a detailed review of the Veteran's medical history and complaints as well as any new examination, answers should be provided to the following questions:

a.  As to the diagnosed right hip and knee degenerative joint disease, the examiner is requested to provide an opinion as to whether it is at least as likely as not that it was caused by military service or has continued since military service?

b.  As to the diagnosed right hip and knee degenerative joint disease, the examiner is requested to provide an opinion as to whether the degenerative joint disease in either joint manifested itself to a compensable degree in the first post-service year?

c.  As to the diagnosed right hip and knee degenerative joint disease, the examiner is requested to provide an opinion as to whether it is at least as likely as not that it was caused by any already service connected disability including his service connected epilepsy and/or low back disability?

d.  As to the diagnosed right hip and knee degenerative joint disease, the examiner is requested to provide an opinion as to whether it is at least as likely as not  that it was aggravated by any already service connected disability including his service connected epilepsy and/or low back disability?

e.  If the examiner finds a relationship between any of the Veteran's diagnosed right leg disabilities and service and/or an already service-connected disability, the examiner should also provide a medical opinion as to whether the claimant meets the medical criteria for SMC for loss of use of both feet.  (i.e., No effective function remains in either foot other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2012).)

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disabilities (i.e., pain, limitation of motion, and swelling, etc . . .) and service treatment records document a motor vehicle accident.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  If any of the Veteran's service connected disabilities are found to have aggravated his right hip and/or knee degenerative joint disease, the examiner should provide a baseline as to the severity of the right hip and/or knee degenerative joint disease before the aggravation.

All opinions must be supported by a complete rationale in a legible report.

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits since the August 2008 statement of the case as to the claim for SMC for loss of use of both feet and the September 2012 SSOC as to the claim of service connection for a right leg disability, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


